Title: From George Washington to Robert Howe, 21 June 1781
From: Washington, George
To: Howe, Robert


                        
                            Dear Sir
                            Head Quarters New Windsor June 21. 1781
                        
                        I am favored with yours of this date, enclosing a Note from Mrs Mortier—to whom a Billet is also forwarded
                            under cover to you, which I request you to transmit to her by the return of the Flag.
                        You will have the goodness to suffer nothing at all to be landed from the flag, and to give orders for the
                            departure of it as soon as may be with convenience; You will be pleased to give directions to have the Officer &
                            Men who came with the flag treated with due attention & civility without being suffered to come on shore, on any
                            account whatever. I am Dr Sr, With great reagard Yr Most Hble Servt.
                        
                            P.S. Be pointed in directing that nothing should be landed.
                        

                    